In a discovery proceeding, respondent appeals from a *1076decree of the Surrogate’s Court of Suffolk County, entered on the verdict of a jury, directing her to endorse and turn over to the estate of the decedent certain stock certificates. Decree reversed on the law and proceeding dismissed, with costs and disbursements to the appellant, payable out of the estate. The determination was not only against the weight of the evidence but contrary to it. The proof establishing a valid gift was in no way contradicted and it shows that the appellant has title to the property sought to be recovered by the executor. The respondent’s motion for a directed verdict at the close of the trial should have been granted. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.